 Case: 1:18-cv-04853 Document #: 125 Filed: 04/23/20 Page 1 of 20 PageID #:4928



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


CITY OF EVANSTON and THE
UNITED STATES CONFERENCE OF
MAYORS,

                       Plaintiffs,                Case No. 18 C 4853

           v.                              Judge Harry D. Leinenweber

WILLIAM P. BARR, in his
official capacity as
Attorney General of the
United States,

                       Defendant.


                       MEMORANDUM OPINION AND ORDER

     For   the    reasons     stated   herein,    Plaintiff’s      Motion    for

Attorney’s Fees and Expenses (Dkt. No. 100) is granted in part and

denied in part: Plaintiff is entitled to $97,546.43 in attorney’s

fees plus the reasonable fees for time spent briefing this Motion

and $283.75 in costs and expenses.

                               I.    BACKGROUND

     In addition to the most relevant facts detailed below, the

Court incorporates the facts from its earlier rulings. (See 8/9/18

Order,   Dkt.    No.   23;   Summary   Judgment   Opinion,     Dkt.   No.   93.)

Plaintiffs City of Evanston (“Evanston”) and the United States

Conference of Mayors (“Conference”) commenced this action in July

2018, seeking a preliminary injunction to keep the Attorney General
 Case: 1:18-cv-04853 Document #: 125 Filed: 04/23/20 Page 2 of 20 PageID #:4929



from enforcing certain notice, access, and compliance conditions

on the FY 2017 Byrne JAG funds. On August 9, 2018, the Court issued

that preliminary injunction. (8/9/18 Order, Dkt. No. 23.) Because

the nationwide scope of the injunction was on appeal before the

Seventh Circuit in a parallel case, City of Chicago v. Sessions,

264 F. Supp. 3d 933 (N.D. Ill. 2017), the Court stayed the

injunction as to the Conference members.

      The Seventh Circuit soon lifted that stay, explaining that

this case is “fundamentally different” from City of Chicago because

the injunction here is “limited to parties actually before the

court who have demonstrated a right to relief.” See U.S. Conference

of Mayors v. Sessions, No. 18-2734, Dkt. No. 33 (7th Cir. Aug. 29,

2018). Despite the preliminary injunction, the Attorney General

re-imposed the unlawful notice, access, and compliance conditions,

along with other unlawful conditions, on the FY 2018 Byrne JAG

funds.

      In response, Plaintiffs amended their Complaint, moved for

summary   judgment,     and   requested     a   permanent     injunction.     On

September 26, 2019, the Court found for Plaintiffs and issued a

permanent injunction against the conditions for FY 2017, 2018, and

all   future   grant   years.    (See   Summary    Judgment    Opinion,     Dkt.

No. 93.) In the summary judgment motion, Plaintiffs reserved the

right to seek reasonable attorney’s fees, costs, and expenses. On



                                    - 2 -
    Case: 1:18-cv-04853 Document #: 125 Filed: 04/23/20 Page 3 of 20 PageID #:4930



October 28, 2019, Plaintiffs filed a fee petition and bill of

costs. (Bill of Costs Mot., Dkt. No. 99.) Plaintiffs now seek

$172,915.49 plus the reasonable fees for time spent briefing this

motion in attorney’s fees, $574.00 in costs, and $8,741.10 in

expenses.

                               II.    LEGAL STANDARD

         The Equal Access to Justice Act (“EAJA”) permits a district

court to award fees and other expenses where (1) the claimant was

a    “prevailing     party,”    (2)    the   government’s     position    was   not

“substantially justified,” (3) no special circumstances make an

award unjust, and (4) the claimant filed a timely and complete

application with the district court. 28 U.S.C. § 2412(d)(1)(A);

Tchemkou v. Muskasey, 517 F.3d 506, 509 (7th Cir. 2008). The

claimant bears the burden of establishing eligibility for an EAJA

award. Krecioch v. United States, 316 F.3d 684, 687 (7th Cir.

2003).

                                III.    DISCUSSION

                                 A.    Eligibility

        The EAJA defines eligible parties to exclude entities, except

501(c)(3) organizations, that exceed $7,000,000 net worth or 500

employees at the time the civil action was filed. 28 U.S.C.

§ 2412(d)(2)(B)(ii). The Conference was a 501(c)(3) organization

with fewer than 500 employees at the time it filed this lawsuit.



                                        - 3 -
 Case: 1:18-cv-04853 Document #: 125 Filed: 04/23/20 Page 4 of 20 PageID #:4931



(Cochran   Decl.   ¶¶   4–5,   Pl.’s    Mot.,   Ex.   1,   Dkt.   No.   100-1.)

Nevertheless, the Government argues the Conference is ineligible.

      First, the Government argues the Conference is ineligible

because it is not a real party in interest. As the Conference

notes, “the real party in interest test [is disfavored] because

that test contradicts the plain language of the EAJA.” (Reply at 5,

Dkt. No. 111 (citing Nail v. Martinez, 391 F.3d 678, 684–85 (5th

Cir. 2004).) But even if the real party in interest test applied,

the Conference passes. The real party in interest doctrine bars

fee awards “from which only ineligible parties would benefit.”

Nat’l Ass’n of Mfrs. v. Dep’t of Labor, 159 F.3d 597, 603 (D.C.

Cir. 1998). “[T]he essential question . . . is whether there is

some relationship or agreement among all or some of the various

plaintiffs, either explicit or implicit, permitting a plaintiff,

which would ‘obviously not qualif[y] for an award, . . . [to]

receive free legal services if its side were to prevail.’” Id.

(citing AARP v. EEOC, 873 F.2d 402, 405 (D.C. Cir. 1989)). In a

case with several plaintiffs where only one plaintiff is liable

for   attorney’s   fees,    the   liable    party   is   the   real   party   in

interest. Unification Church v. INS, 762 F.2d 1077, 1081–83 (D.C.

Cir. 1985); see also Nat’l Ass’n of Mfrs., 159 F.3d at 604–05.

      Here, the Conference is responsible for the fees and expenses

it seeks, and the Conference controlled this litigation. (See



                                    - 4 -
 Case: 1:18-cv-04853 Document #: 125 Filed: 04/23/20 Page 5 of 20 PageID #:4932



Cochran Decl. ¶¶ 6–8; Joint Stipulation ¶¶ 3–4 & 9, Status Report,

Ex. 1, Dkt. No. 74-1.) See Nat’l Ass’n of Mfrs., 159 F.3d at 603

(members could be real parties in interest only if liable for fees

or if controlled litigation); Love v. Reilly, 924 F.2d 1492, 1494

(9th Cir. 1996) (holding that individual members are real parties

in interest only if liable for association’s attorney’s fees).

Notably,    the   Government       offers   no   credible   evidence    to    the

contrary. The fact that the litigation benefits EAJA-ineligible

members or that Evanston was a co-plaintiff is not evidence of an

ineligible party receiving free legal services or controlling the

litigation. Therefore, the Conference is a party in interest.

     Second, the Government argues the Conference is ineligible

because    it   serves   as   an    organizational    shell   that    seeks    to

circumvent the net worth requirements on behalf of its EAJA-

ineligible      municipal     members.      In   support,     the    Government

emphasizes that the Conference sued on its members’ behalf through

associational standing. (Resp. at 6 (“The Conference vigorously

argued that it stood in the shoes of its members for standing

purposes. It must live with that result now.”).) Essentially, the

Government argues that the Conference’s EAJA eligibility hinges on

the size and net worth of its constituent members.

     Most courts flat-out reject this argument. See, e.g., Nat’l

Ass’n of Mfrs., 159 F.3d at 600–02 (finding the statute’s plain



                                      - 5 -
 Case: 1:18-cv-04853 Document #: 125 Filed: 04/23/20 Page 6 of 20 PageID #:4933



language and legislative history demonstrate Congress’s intent to

place “eligibility ceilings on the association itself”); Love, 924

F.2d at 1494 (holding that, where an association is a legitimate

party with standing in litigation, the fact that an ineligible

constituent    member    benefitted     from    the   litigation     does    not

preclude an EAJA fee award to the association); Texas Food Indus.

Ass’n v. Dep’t of Agric., 81 F.3d 578, 581–82 (5th Cir. 1996)

(concluding the “statute’s plain language provides no basis for

the aggregation requirement”); Dalles Irrigation Dist. v. United

States, 91 Fed. Cl. 689, 701 (Fed. Cl. 2010) (siding with the

Fifth, Ninth, and District of Columbia Circuits in finding that

the statutory language “unambiguously contemplates that it is the

association alone that must satisfy the standards for eligibility,

not also its constituent members as an aggregate group”). This

Court agrees with the majority—Section 2412(d)(2)(B)(ii)’s plain

language provides no basis for an aggregation requirement. The

Conference is eligible for fees under EAJA.

                             B.   EAJA Analysis

     It   is   undisputed     that    the    Conference     filed    a   timely

application and is the prevailing party. Accordingly, the Court

will focus its analysis on the two contested elements: (1) whether

there are any special circumstances that would make an award




                                     - 6 -
 Case: 1:18-cv-04853 Document #: 125 Filed: 04/23/20 Page 7 of 20 PageID #:4934



unjust;    and        (2)    whether     the     government’s        position   was

substantially justified.

     First, the “special circumstances” exception gives the court

discretion to deny an EAJA award where equitable. See H.R. Rep.

No. 96-1418 at 11 (1980) (characterizing the exception as a “safety

valve”). As with substantial justification, it is the Government’s

responsibility         to     establish        special      circumstances.      The

Government’s argument for special circumstances is puzzling and

merely    reiterates        the   same    arguments      made   on    eligibility.

Essentially, the Government argues that Evanston’s participation

in the litigation amounts to controlling it and that special

circumstances exist because other Conference municipality members

could individually challenge the conditions. There is no evidence

that Evanston or any of the Conference’s other municipality members

controlled the litigation or that any municipality member is

freeloading      at    the    Government’s       expense.    Thus,     no   special

circumstances exist that would render an award unjust.

     Second, the Government bears the burden of proving that its

position was substantially justified. Golembiewski v. Barnhart,

382 F.3d 721, 724 (7th Cir. 2004). The government’s position is

substantially justified if it has a reasonable basis in fact and

law and if there if a reasonable connection between the facts and

the legal theory. Stewart v. Astrue, 561 F.3d 679, 683 (7th Cir.



                                         - 7 -
 Case: 1:18-cv-04853 Document #: 125 Filed: 04/23/20 Page 8 of 20 PageID #:4935



2009). “EAJA fees may be awarded if either the government’s pre-

litigation        conduct       or       its    litigation      position        are     not

substantially justified.” Golembiewski, 382 F.3d at 724 (citations

omitted).        When    evaluating       the    government’s        position,    courts

consider several factors, including whether the case survived

summary judgment, whether the court used “strong language” when

discussing the merits of the government’s position, and whether

the court affirmed or adopted any of the government’s positions.

Id.   at    724–25.      No   factor       singularly       mandates    a     finding   of

attorney’s fees. Hallmark v. Constr. Co., 200 F.3d 1076, 1079–80

(7th Cir. 2000). Finally, an initially reasonable position may

become unreasonable if the Government pursues an “unsupportable”

claim. Quality C.A.T.V., Inc. v. NLRB, 969 F.2d 541, 545 (7th Cir.

1992).

      The    Court      finds      the    Government’s       position    substantially

justified when it initially litigated the FY 2017 Byrne JAG grant

conditions. But, that position obviously became unreasonable when

the Government attached those same conditions, along with several

new unlawful conditions, to the FY 2018 Byrne JAG grants. When

Plaintiffs       filed    this     lawsuit      in   July    2018,     they    sought   an

injunction to prevent the Attorney General from imposing certain

notice, access, and compliance conditions on the FY 2017 Byrne JAG

grants.     On    August      9,     2018,     the   Court    issued    a     preliminary



                                             - 8 -
 Case: 1:18-cv-04853 Document #: 125 Filed: 04/23/20 Page 9 of 20 PageID #:4936



injunction prohibiting the imposition and enforcement of those

conditions against Evanston and the Conference’s other members. At

the time, the Attorney General had imposed a rapid deadline by

which    Conference    members   had       to   agree   to   the   three    unlawful

conditions or forgo their FY 2017 awards. Accordingly, the Court

issued the preliminary injunction to cover both Evanston and those

Conference     members    facing      an    “accept     or   decline”      deadline.

However, because the nationwide scope of the injunction was on

appeal before the Seventh Circuit in a parallel case, City of

Chicago v. Sessions, 264 F. Supp. 3d 933 (N.D. Ill. 2017), the

Court stayed the injunction as to the Conference members.

       The Seventh Circuit soon lifted that stay and explained that

this case is “fundamentally different” than City of Chicago because

the injunction in this case is “limited to parties actually before

the court who have demonstrated a right to relief.” See U.S.

Conference of Mayors v. Sessions, No. 18-2734, Dkt. No. 33 (7th

Cir.    Aug.   29,   2018).   After    the      Seventh   Circuit’s     Order,    the

preliminary     injunction     prohibited        the    Attorney    General      from

imposing the notice, access, and compliance conditions on the FY

2017 Byrne JAG grants for Evanston and any Conference members that

faced an accept or decline deadline. Despite the Court’s clear

rejection of its position, the Attorney General then re-imposed




                                       - 9 -
 Case: 1:18-cv-04853 Document #: 125 Filed: 04/23/20 Page 10 of 20 PageID #:4937



the unlawful notice, access, and compliance conditions, along with

other unlawful conditions, on the FY 2018 Byrne JAG funds.

       At this point, the Government’s position was unreasonable.

The    Court      granted      a     preliminary      injunction,        a    permanent

injunction, and declaratory relief against the Attorney General to

prevent the imposition of the contested conditions. (See Summary

Judgment Opinion, Dkt. No. 93 at 15, 24, 32; Final Judgment,

Dkt. No.       94.)     Yet,       the   Attorney      General      re-imposed       the

preliminarily enjoined conditions for FY 2017 on the FY 2018 Byrne

JAG funds, and then imposed similar conditions on FY 2019 Byrne

JAG funds. The Government argues that it did not re-impose the

conditions because it did not enforce them against jurisdictions

with    an   injunction.       Nevertheless,         the   threat   of       enforcement

persisted. (See, e.g., Dkt. No. 78-1, Ex. D, a BJA website as of

February 26, 2019 stating that the government would not enforce

the    unlawful    FY   2017       and   FY   2018   conditions,     but      that   non-

enforcement decision was subject to change pending litigation

outcomes.)      The   Government’s        re-imposition      argument        is   further

belied by the fact that it continued to litigate the unlawful

conditions rather than withdrawing them after they were rejected.

       This Court and the Seventh Circuit explicitly rejected the

Government’s rationale for the FY 2017 conditions. See City of

Chicago, 888 F.3d at 290–91; City of Chicago, 321 F. Supp. 3d at



                                          - 10 -
 Case: 1:18-cv-04853 Document #: 125 Filed: 04/23/20 Page 11 of 20 PageID #:4938



873–76 & 881. Even so, the Government relied upon that same

rationale to impose the FY 2018 conditions and FY 2019 conditions.

Repeating     and     attempting   to   re-litigate     previously     rejected

positions is not reasonable or appropriate. See Murphy v. Colvin,

No. 10 C 607, 2013 WL 62535327, at *6 (N.D. Ill. Dec. 2, 2013)

(concluding     the     government’s    position    was   not    substantially

justified and noting that the government’s litigation positions

had been “repeatedly and emphatically” rejected).

     This Court does not stand alone in its rejection of the

Government’s position and actions. See, e.g., City of Providence

v. Barr, No. 19-1802, 2020 WL 1429579, at *17 (1st Cir. Mar. 24,

2020) (affirming injunction against notice, access, and compliance

conditions and writ of mandamus in aid of the injunction); City of

Philadelphia v. Att’y Gen. of U.S., 916 F.3d 276, 293 (3d Cir.

2019) (affirming permanent injunction against notice, access, and

compliance conditions); City of Chicago v. Sessions, 888 F.3d 272,

293 (7th Cir. 2018) (affirming preliminary injunction against

notice and access conditions); City & County of San Francisco v.

Sessions, 372 F. Supp. 3d 928, 953 (N.D. Cal. 2019) (permanently

enjoining notice, access, compliance, harboring, and questionnaire

conditions); City of Los Angeles v. Sessions, No. 18-7347, 2019 WL

1957966, at *4–*5 (C.D. Cal. Feb. 15, 2019) (same); City & County

of San Francisco v. Sessions, 349 F. Supp. 3d 924, 934 (N.D. Cal.



                                    - 11 -
 Case: 1:18-cv-04853 Document #: 125 Filed: 04/23/20 Page 12 of 20 PageID #:4939



2018)    (permanently        enjoining    notice,      access,    and    compliance

conditions); Illinois v. Sessions, No. 18-4791, Dkt. No. 25 (N.D.

Ill. Sept. 26, 2018) (permanently enjoining notice, access, and

compliance conditions); City of Los Angeles v. Sessions, No. 17-

7215,    2018    WL    6071072,    at    *3   (C.D.     Cal.    Sept.    13,   2018)

(preliminarily enjoining notice and access conditions); City of

Chicago v. Sessions, 321 F. Supp. 3d 855, 879 (N.D. Ill. 2018)

(permanently enjoining notice, access, and compliance conditions).

        Further,      this   Court   used     strong     language    against     the

Government’s position when discussing the merits of key issues.

See Golembiewski, 382 F.3d at 724 (“Strong language against the

government’s position in an opinion discussing the merits of a key

issue is evidence in support of an award of EAJA fees.”). When it

granted   a     preliminary     injunction,      the    Court    noted    that   the

Government’s argument was “substantially the same” as the one

rejected in City of Chicago and that such an “untenable” position

would not work here. (8/9/18 Order at 8.) Indeed, throughout this

litigation the Court explicitly and repeatedly referenced its

analysis and reasoning against the Government in the parallel City

of Chicago case.

     For example, when it granted a permanent injunction, the Court

referred to the Government’s “track record” and “willingness to

impose unlawful conditions in the next round of Byrne JAG program



                                        - 12 -
 Case: 1:18-cv-04853 Document #: 125 Filed: 04/23/20 Page 13 of 20 PageID #:4940



administration,     despite    an   injunction     prohibiting       those   same

conditions in the previous year.” (See Summary Judgment Opinion at

28 (citing City of Chicago, 2019 WL 4511546, at *16); see also id.

at *13 (“Defendant is not free to disregard the Seventh Circuit’s

rulings in its briefings before this Court.”).) When it rejected

the Government’s argument that 34 U.S.C. § 10102(a)(6) authorizes

the challenged conditions, the Court also stated that “the Seventh

Circuit has roundly rejected this provision as an independent

source of authority for the Attorney General to create grant

conditions.” (Summary Judgment Opinion at 17.)

       The Court warned that the “lawyers would get paid” if the

Government continued to impose the conditions. (City of Chicago

8/15/18 Tr. at 4:2–11, 5:4–9, 6:4–13, Pl.’s Mot., Ex. 2, Dkt.

No. 100-2.) Yet, the Government’s continued imposition of the

rejected conditions forced Plaintiffs into another lawsuit. The

EAJA   supports   an   award   starting     with   the   FY   2018   conditions

litigation. Therefore, the Conference is entitled to an award

beginning with its work on the Amended Complaint (Dkt. No. 46) up

through this Motion.

                               C.    EAJA Award

                                    1.   Fees

       Finding the Conference meets the requirements for an EAJA

award beginning from the work performed on the Amended Complaint,



                                     - 13 -
 Case: 1:18-cv-04853 Document #: 125 Filed: 04/23/20 Page 14 of 20 PageID #:4941



the Court determines the appropriate amount of that award. An EAJA

fee “is calculated by multiplying the number of hours reasonably

expended on the case by the attorney’s reasonable hourly rate.”

Fricano v. Colvin, No. 12 C 4353, 2014 WL 2068415, at *1 (N.D.

Ill. May 19, 2014) (citing Comm’r of Immigration and Naturalization

Serv. v. Jean, 496 U.S. 154, 161 (1990)). To determine whether a

fee is reasonable, courts consider “the time, labor, and level of

skill required by the case, among other factors, such as the

overall complexity of the matter, the amount at stake, the result

obtained, awards in similar cases, and the attorney’s experience,

ability, and reputation.” Fricano, 2014 WL 2068415, at *1 (citing

Hensley v. Eckerhart, 461 U.S. 424, 437 (1983)).

     The Conference seeks attorney’s fees based on an hourly rate

of $201.70 per hour for work performed in 2018 and of $202.08 per

hour for work performed in 2019. To adjust the hourly EAJA rate of

$125.00 for cost of living based on the CPI-U, the Conference uses

a well-accepted formula. See Sprinkle v. Colvin, 777 F.3d 421, 428

(7th Cir. 2015) (stating that petitioner must prove an increase in

the cost of living and show that the increase in the cost of living

justifies the requested rate). The Conference also seeks fees for

paralegal work at an hourly rate of $90.00 per hour.

     The Government does not dispute the Conference’s requested

rates. Rather, the Government seeks to reduce the Conference’s



                                    - 14 -
 Case: 1:18-cv-04853 Document #: 125 Filed: 04/23/20 Page 15 of 20 PageID #:4942



overall amount of recoverable time. The Government objects to most

of   the   Conference’s      time     entries   because      of    three      perceived

deficiencies:       (1)    block    billing;    (2)    vague      entries;     and   (3)

unreasonable     or       excessive    billing.       (See   Resp.       at   Ex.    A.)

Ultimately, the key inquiry is whether the Conference’s time

entries provide sufficient detail to allow the Court to conclude

that counsel’s time was “reasonably expended.” Tchemkou, 517 F.3d

at 510–11. The Court concludes that the Conference’s time entries

serve that purpose.

      Block billing is not a prohibited practice. Farfaras v.

Citizens Bank and Trust of Chi., 433 F.3d 558, 569 (7th Cir. 2006).

Unlike the cases cited by the Government, the Conference’s time

entries do not include non-compensable tasks for a separate matter,

time spent working for fee-ineligible clients, or time spent on

tasks also performed by another firm. Thus, the Government’s case

comparisons     advising       against    block       billing      are    inapposite.

Further,      the     Conference’s        counsel        avers       to       excluding

unrecoverable, excessive, or duplicative time, accounting for any

potential block billing concerns. (Haussmann Decl. ¶¶ 24, 26.)

Indeed, counsel’s review reduced the hours the Conference seeks to

recover from the total hours spent on the litigation by 19%. (Id.)

The Government’s arguments that many of the Conference’s time

entries are vague similarly falls flat. Read in conjunction with



                                       - 15 -
    Case: 1:18-cv-04853 Document #: 125 Filed: 04/23/20 Page 16 of 20 PageID #:4943



other      time    entries     from    the    same    dates      and     the   Haussmann

Declaration, the Court finds the Conference’s descriptions do not

pose any roadblock to evaluating reasonableness.

        Additionally, time billed by multiple attorneys for the same

meeting or for working on the same brief is not automatically

considered excessive, redundant, or otherwise unnecessary. Such a

blanket rule would be “totally unrealistic.” Tchemkou, 517 F.3d at

511.      “The    practice     of    law    often,    indeed      usually,     involves

significant        periods    of    consultation      among      counsel.”     Id.   And,

“[t]here is no hard-and-fast rule as to how many lawyers can be at

a    meeting      or   how   many   hours    lawyers    can      spend    discussing   a

project.” Gautreaux v. Chi. Hous. Auth., 491 F.3d 649, 661 (7th

Cir. 2007). Generally, “[t]alking through a set of authorities or

seeking advice on a vexing problem is often significantly more

efficient than one attorney trying to wade through an issue alone.”

Tchemkou, 517 F.3d at 511–12. The Government marks several time

entries as redundant simply because another attorney also bills

for     the   same     meeting,     conference      call,   or    work    on   the   same

document. Where, as here, time entries provide sufficient detail

to identify the subject matter of the discussion, attorney time

spent on conference calls, internal meetings, and working on the

same document is “reasonably expended” and recoverable.




                                           - 16 -
 Case: 1:18-cv-04853 Document #: 125 Filed: 04/23/20 Page 17 of 20 PageID #:4944



     The Government also argues that many of the entries are

unnecessary as “non-legal tasks” or because they record time spent

communicating with the client, communicating with attorneys in

related cases, coordinating with the co-plaintiff, or performing

tasks related to Byrne JAG conditions for years other than 2018.

(Resp. at 16.) The Government does not explain why such entries

are unnecessary nor how tasks such as creating charts of Byrne JAG

grant recipients and Conference members are non-legal. Notably,

the Government also fails to cite relevant controlling authority

that says as much. Such unsupported conclusions are not persuasive.

Considering the factual and legal context and complexity of this

case,   the    Court    finds    such    time    reasonably     expended     and

recoverable.

     The Conference seeks $172,915.49 in fees plus the reasonable

fees for time spent briefing this Motion. Because the Court finds

the Government’s position substantially justified up through the

FY 2017 conditions litigation, the Court awards only those costs

incurred starting from October 13, 2018—the date upon which the

first-time entry detailing work on the Amended Complaint appears,

triggering the start of the FY 2018 conditions litigation—onward.

Thus, the Court awards $97,546.43 in fees plus the reasonable fees

for time spent briefing this Motion.




                                    - 17 -
 Case: 1:18-cv-04853 Document #: 125 Filed: 04/23/20 Page 18 of 20 PageID #:4945



                                   2.   Costs

      In addition to attorney’s fees, the Conference seeks recovery

of certain costs pursuant to 28 U.S.C. § 1920. See also 28 U.S.C.

§§ 2412(a)(1) & (d)(1)(A). Generally, costs include the taxable

costs set forth in § 1920, including fees to the clerk, fees for

service of summons, and transcript fees. Id. § 2412(a)(1). The

Seventh Circuit has interpreted § 1920 to also “include amounts

spent on filing fees, postage, telephone calls and delivery charges

and   has   held   that    costs   of   computerized    legal    research    are

recoverable as part of an attorney-fee award.” Tchemkou, 517 F.3d

at 512–13 (internal citations omitted).

      On October 28, 2019, the Conference filed a bill of costs

seeking $574.00 in costs. (See Bill of Costs, Dkt. No. 99.) For

the reasons previously stated, the Court awards only those costs

incurred from October 13, 2018 onward. Thus, the Court awards

$49.05 for the one item dated after October 13, 2018—the court

reporter fee charged on March 18, 2019 for an original copy of the

February 14, 2019 hearing transcript. The Conference also seeks to

recover     $8,741.10     for   three   other   types   of   expenses:     legal

research, copies, and PACER charges. The Government does not object

to the PACER charges but does object to all the copy and some of

the legal research expenses as vague. (See Resp. at Ex. B.)




                                    - 18 -
 Case: 1:18-cv-04853 Document #: 125 Filed: 04/23/20 Page 19 of 20 PageID #:4946



     First,     the     Government’s       vagueness     objection     to    the

Conference’s     copy    expenses    is    well-taken.     The    Conference’s

description of “Photocopies” for each copy expense leaves much to

be desired, including what was copied, for what purpose, in what

quantity, and for what price. See Lawrence E. Jaffee Pension Plan

v. Household Int’l, Inc., No. 02-cv-5893, 2014 WL 1097471, at *4

(N.D. Ill. March 20, 2014) (denying recovery for insufficiently

described   copying     costs   while     authorizing    recovery    for    other

sufficiently described copying costs). The Court is unable to make

a finding as to necessity and cannot authorize these expenses.

Thus, the Conference is not entitled to recover copy expenses.

     Second, legal research expenses are folded into the attorney

fee award. Neither party acknowledges the “significant Seventh

Circuit authority providing that computerized legal research costs

are only recoverable as part of an attorney fee award, rather than

as costs of suit.” Thomas v. City of Peoria, No. 06-cv-1018, 2009

WL 4591084, at *2 (C.D. Ill. Dec. 3, 2009) (citing Tchemkou, 517

F.3d at 512–13 (7th Cir. 2008); Haroco, Inc. v. Am. Nat. Bank and

Trust Co. of Chicago, 38 F.3d 1429, 1440–41 (7th Cir. 1994);

McIlveen v. Stone Container Corp., 910 F.2d 1581, 1584 (7th Cir.

1990)). The Seventh Circuit explains that, in these circumstances,

“computerized research is properly categorized as attorney’s fees

because the expense is incurred to save the attorney the time that



                                    - 19 -
 Case: 1:18-cv-04853 Document #: 125 Filed: 04/23/20 Page 20 of 20 PageID #:4947



otherwise would be spent in a law library.” Rogers v. Baxter Int’l

Inc., No. 04 C 6476, 2011 WL 941188, at *5 (N.D. Ill. Mar. 16,

2011) (citing Haroco, 38 F.3d at 1440–41). The Conference cannot

recover legal research as a cost or expense. Accordingly, the Court

awards the Conference its PACER charges incurred from October 13,

2018 onward, amounting to $234.70. Adding the previously awarded

transcript charge of $49.05 from the bill of costs, the Conference

is entitled to a total recovery of $283.75 for costs and expenses.

                               IV.    CONCLUSION

     For    the   reasons    stated    herein,     Plaintiff’s     Motion    for

Attorney’s Fees and Expenses (Dkt. No. 100) is granted in part and

denied in part. Plaintiff is entitled to $97,546.43 in attorney’s

fees plus the reasonable fees for time spent briefing this Motion

and $283.75 in costs and expenses.



IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated: 4/23/2020




                                     - 20 -
